Citation Nr: 1143869	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-19 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a coccyx fracture, status post coccygectomy, to include as secondary to lumbar disc disease, status post lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to September 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for a coccyx fracture.  Subsequently, in an April 2008 rating decisions, the RO confirmed and continued the previous denial of service connection for the Veteran's coccyx condition. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in October 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  
 
In December 2009, the Board remanded the Veteran's claim for further examination.  This development has now been completed.  


FINDING OF FACT

After resolving all doubt in the Veteran's favor, the evidence demonstrates that it is likely that the Veteran's currently diagnosed coccyx fracture, status post coccygectomy, is related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals of a coccyx fracture, status post coccygectomy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his coccyx fracture, status post coccygectomy, is related to his active service.  Specifically, the Veteran reports that his coccyx injury was the result of an in-service incident, when he was lifting artillery shells in the field and fell with ammo in his hands. 

The Veteran's June 1989 enlistment examination is void of any coccyx condition.  Additionally, the service treatment records show that in February 1992, the Veteran complained of low back pain for one week.  At that time, the Veteran stated that he was lifting weights and heavy loads a week before his pain started.  The examiner noted that there was no history of an injury to the back and that the pain was described as tightness, especially when running or bending over.  An August 1992 treatment record noted a back strain for the past two days while in the field.  Another August 1992 record noted that the Veteran complained of back pain for the past six days.  

A month after discharge, the Veteran underwent a VA examination in October 1993.  The Veteran reported that he had pain in his low back while lifting heavy objects in service.  He stated that he had pain, which occasionally extended down to his buttocks.  The Veteran again reported a low back condition at a November 1997 VA examination.  Specifically, the Veteran reported throwing out his back while in service carrying artillery shells.  The Veteran added he had problems with his back going into periodic spasms, which caused pain in his lower back and buttocks.  He also reported that he was unable to sit for prolonged periods of time and had difficulty driving long distances.  The Veteran was diagnosed with mechanical low back pain, possible L5, S1 disc disease.  At an April 1999 VA examination, the Veteran was diagnosed with central disc protrusion at L5 to S1, and encroachment of descending S1 nerve roots.  At VA examination in February 2006, the Veteran complained of moderate to severe lumbosacral spine tenderness, most severe at the sacral area.  

In a May 2007 letter, the Veteran's employer stated that he had been working with the Veteran to provide benefits from the company for him while he was out with back surgery.  The employer stated however, that the Veteran did not suffer from an injury at work and did not receive Worker's Compensation.  

A July 2007 CT scan report showed that the Veteran had coccyx pain and was being evaluated for a fracture.  The doctor's impression was that the Veteran had mild left lateral displacement of the second coccygeal segment, which may be related to old trauma.  

VA outpatient treatment records show that the Veteran complained of and was treated for coccyx pain.  The records show that in August 2007 the Veteran underwent a coccygeal excision, a coccygectomy, for a coccygeal fracture with persistent pain.  The VA records show that the Veteran continued to have chronic, throbbing low back pain with subjective paresthesias into his legs, as well as extreme tenderness over his coccygeal area after the surgery.  A September 2008 treatment record noted that the Veteran had an ongoing history of coccydynia following an injury in Iraq.  The doctor noted that the Veteran had undergone a coccygectomy with no benefit, as well as multiple injections to the site.  It was also noted that the Veteran was eventually treated with a spinal cord stimulator, from which he reported excellent relief.  

In an October 2007 letter, a private physician noted that the Veteran was a patient of his, who he first saw at the University of Utah Orthopedic Center on July 6, 2007, for long standing coccygeal pain, secondary to any injury while in the military in approximately 1990.  The physician noted that the Veteran was treated for his back pain with a lumbar decompression at the VA hospital by neurosurgeons, which did not alleviate his coccygeal pain.  Furthermore, the physician reported that the Veteran underwent non-operative treatment and then a coccygectomy in August 2007.  The physician concluded that the Veteran's back and coccyx pain were the direct result of the injury in the 1990's.   

Also of record is a January 2008 statement from the Veteran's wife.  In the statement, she stated that in 1990, when they were stationed in Fort Sill, Oklahoma, she noticed that the Veteran was in pain when returning home from the field.  She reported that the Veteran was still in pain the next day, so she asked him to go to sick call to get checked out.  She added that the Veteran refused to go because he was embarrassed due to the location of his pain, in his lower back and buttocks.  The Veteran's spouse also reported that the Veteran began to self medicate with alcohol.  She stated that in 1992, while stationed at Fort Drum, New York, the Veteran finally decided he could not live with the pain and went to sick call.  She recalled that the Veteran was diagnosed with a back strain, and had his back cracked, which was painful and did not help.  Over the years, it was apparent that the Veteran was unable to do the same physical activities he used to do before.  Finally, she reported that one time at their sons basketball game, the Veteran was not comfortable sitting or standing.   

In January 2008, the Veteran was afforded a VA examination to address his coccygeal disorder.  After documenting the relevant medical history and examining the Veteran, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and fracture of the coccyx, now status post coccygectomy.  The examiner concluded that if the Veteran's history was accurate and the records were not, in that he did suffer a fall in-service, that would be a classic presentation and mechanism for a coccygeal injury and then would be at least as likely as not secondary to such an injury.  The examiner also stated that in review of the service medical records, and compensation and pension examinations from that date going forwards, he could not find that the Veteran ever complained of coccygeal pain.  Nor was there any record of a documented fall by any of the examiners.  Given the seriousness of the injury and the pain from it, it was unlikely to have never been documented if present.  Therefore, given the service medical records and the weight of the evidence from the compensation and pension and private medical examinations, the examiner stated that it was not at least as likely as not that the Veteran's current coccygeal injury was due to his injuries incurred in service for his back strain.  

The Veteran was afforded another VA examination in May 2008 to address his coccygeal disorder.  The examiner reviewed and discussed the Veteran's service treatment records, and private and VA treatment records.  The examiner stated that the Veteran reported that in the 1990s, he was lifting artillery shells in a field when he fell with ammo in his hands.  The examiner stated that in none of the other service medical records or subsequent records did the Veteran talk about falling.  The examiner stated that it appeared that the injury the Veteran had to his coccyx would have been a direct trauma, such as a fall.  The examiner stated that a fracture to the coccyx would not have happened from a lifting injury.  The examiner concluded that in the absence of medical records to corroborate the Veteran's history, since he did not have any records that document any sort of fall that could have caused a coccygeal fracture or trauma such that the Veteran eventually underwent treatment for, it was less likely than not that the Veteran's coccyx condition was specifically related to the treatment during military service for his low back disorder that was service connected.  

The Veteran submitted a May 2009 letter from his treating VA family nurse practitioner (NP) at the Orthopedic Spine Service.  He noted that the Veteran's records revealed a past medical history of degenerative disc disease of the lumbar spine, lumbar spine stenosis, a L4 through S1 lumbar laminectomy, and facetectomy in March of 2007 at the VA Medical Center.  The NP stated that due to continued buttocks, low back, and tailbone pain, the Veteran was reevaluated at the University of Utah's Orthopedic Spine Service in July of 2007 and found to have a coccygeal fracture not previously observed on prior lumbar spine x-rays or MRI's, as far as the available records demonstrated.  The NP noted that the Veteran underwent another surgery, removing part of the coccyx, in August 2007 at the VAMC, but unfortunately was not relived of his pain.  The NP further stated that according to the Veteran, these conditions occurred as the result of an injury sustained while in the military.  Moreover, the NP stated that while it was not the role of the Neurosurgeon or Orthopedic Spine Surgeon to determine the relationship of these conditions, it was just as likely as not that these emanated from the same injury.  The NP stated that although the surgeries cited above were performed on different anatomical sites, their locations are in close enough anatomical proximity to have sustained injury by the same event.  The NP also reported that it was not uncommon to have a given set of symptoms to be generated by different sources, i.e., the nerves innervating the low back, buttocks, and tailbone originate at different levels in the spine, which may have been triggered by the same event.  The NP concluded that the Veteran tried multiple non-operative interventions and currently is only minimally able to keep his pain in control using several modalities. 

The Veteran was afforded a Travel Board Hearing in October 2009.  The Veteran testified that his injury occurred at Fort Sill, Oklahoma.  He stated that he was in Headquarters Battery, where his job was to transport munitions to gun batteries in the field.  He reported that he was carrying a 155 mm round and lost his footing and fell on his buttocks.  He also stated that his pain was horrific at the time, and sent a shock up his back.  The Veteran added that he thought it was something he could shake off.  He stated that the pain didn't go away and he was embarrassed about it because it was his lower back.  He reported that he did not go to sick call at that time, and was forced to go by his wife.  Moreover, he stated that he went to the doctor at Fort Drum, New York, who gave him ibuprofen and cracked his back, which was painful.    

The Veteran was afforded another VA examination in January 2010.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with a history of coccyx fracture.  The examiner stated that all of the medical records from service and for many years following service show that the Veteran had episodic back pain related to lifting, but nowhere could he find any history of traumatic injury or a fall that would have fractured his coccyx.  The examiner stated that the only way he could have fractured his coccyx is from a traumatic injury or a fall.  He stated that if such an incident occurred, one would have expected it to have been documented.  Additionally, the examiner noted that the Veteran was seen for back pain a few times in service, which were listed as having started within days of the Veteran's visits.  The examiner added that one would expect a tailbone fracture would cause enough pain that he would have been seen for this as well.  In any event, the examiner stated that he had absolutely no records to go on that would support the Veteran's coccygeal fracture having had its onset during service.  Therefore, the examiner stated that it was not at least as likely as not that the Veteran's coccyx fracture began during service or was causally linked to any incident in service.  The examiner stated that lumbar disk disease does not cause a coccyx fracture and a coccyx fracture would not be aggravated by lumbar disc disease.  The examiner stated that while it was certainly true that it was hard to separate out how much of the Veteran's symptoms could be coming from one or the other, he clearly has quite significant lumbar disk disease that could be causing a lot of his current pain.  Therefore, the examiner stated that the Veteran's coccyx fracture would be less likely than not caused by or aggravated by the Veteran's service-connected lumbar disk disease.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, private treatment records, VA outpatient treatment records, pertinent lay evidence, and, in particular, the positive nexus opinions provided, demonstrate that his currently diagnosed coccyx fracture, status post coccygectomy is related to his period of active military service. 

The Board notes that low back and coccyx pain, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the October 2007 private doctor letter and the May 2009 NP letter.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of relevant symptomatology prior to his separation from active service, reported continuity of symptomatology, and the positive physician and NP opinions linking his current condition to an in-service incident.  

The Board acknowledges the January 2008, May 2008, and January 2010 VA examiners' negative opinions that state that it was not at least as likely as not that the Veteran's coccyx fracture began during service or was causally linked to any incident in service.  The examiners specifically noted that there were no service treatment records documenting a coccygeal injury while in service.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Additionally, the VA examiners noted that there was no record of a coccyx injury or pain in the Veteran's medical records following his discharge from service, until his treatment in 2007.  However, the examiners failed to discuss the October 1993 VA examination where the Veteran first noted pain in the buttocks, a month after he was discharged from service.  The examiners did not discuss subsequent VA examinations in November 1997 and April 1999, where the Veteran again complained of buttock pain and difficulty sitting.  The Board also is cognizant of the absence of any reported fall or injury post service.  Accordingly, because the examiners' opinions were based on an incomplete and inaccurate factual history of the Veteran's complaints of buttock and coccyx pain, the Board finds that the January 2008, May 2008, and January 2010 examinations are not adequate for rating purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Given that the Board finds that the Veteran is competent to report that he fell on his buttocks during service and that the Board finds the Veteran credible in this regard, that the Veteran complained of pain of the lower back and buttocks soon after service, that there is no reported post service intercurrent injury, and that there are positive medical opinions of record, the Board finds that the evidence is at least in equipoise.

Because the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's coccyx fracture, status post coccygectomy claim, he is entitled to the benefit of the doubt.  Where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a coccyx fracture, status post coccygectomy is warranted. 


ORDER

Entitlement to service connection for a coccyx fracture, status post coccygectomy is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


